*443-O—
Opinión disidente emitida por el
Juez Asociado Señor Irizarry Yunqué
a la que se une el Juez Presidente Señor Trías Monge.
Los hermanos Ángel y José Raúl Romero Rodríguez fueron acusados y juzgados conjuntamente en juicio por jurado por asesinato en primer grado y portación ilegal de un revólver en violación del Art. 8 de la Ley de Armas. El primero fue absuelto y contra el segundo, aquí apelante, recayó veredicto condenatorio por asesinato en segundo grado y por la portación imputada del arma. Fue senten-ciado a penas de presidio de quince a treinta años y de tres a cinco años, respectivamente, a cumplirse concurrente-mente la segunda con la primera. Alega en su recurso ante nos la comisión de numerosos errores e irregularidades ocurridos en el curso del juicio. A mi juicio se cometieron y, si bien cada uno aisladamente pudiera no ameritar la revocación del fallo recaído, su efecto acumulativo rebasa lo permisible y establece una desviación del debido proceso de ley reñida con las exigencias del derecho a un juicio justo.
Los hechos, según se desprenden del expediente ante nos y de la exposición narrativa de la prueba, son los siguientes: José Raúl Romero Rodríguez, aquí apelante, y Juan Méndez Méndez, el occiso, eran porteadores públicos en la ruta Arecibo-Camuy. Surgió entre ellos una polémica motivada por la afiliación de Méndez a una unión de chóferes de dicha ruta, y la no afiliación de Romero a la referida unión. Ello culminó en un encuentro personal entre ambos poco después del mediodía del 28 de febrero de 1980, en que se enfrentaron, Romero armado de un revólver y Méndez de un machete, produciéndose la muerte a tiros del segundo. Las teorías del fiscal y de la Defensa son resumidas en la exposición narrativa aproba-da por el tribunal de instancia de la siguiente manera:
*444La teoría del Fiscal fue en el sentido de que el pasado 28 de febrero de 1980, a la 1:30 de la tarde, el apelante José Raúl Romero Rodríguez en unión a su hermano coacusado Ángel Romero Rodríguez estaba en el camión de arrastre de este último esperando al occiso Juan Méndez Méndez en la carretera número 119 como a 600 pies del garage que queda en la intersección con la carretera número dos, ya que el occiso en su ruta de chófer de carro público habría de pasar por ese lugar.
Cuando se acercó el occiso, quien venía en su vehículo con cinco pasajeros, el apelante y su hermano le cerraron el paso con el camión y lo detuvieron]. Luego el señor José Raúl Romero le hace un disparo. El señor Juan Méndez Méndez saca un machete del baúl de su carro para defenderse. El señor Méndez se va a correr y Raúl Romero y Ángel Romero lo persiguen haciéndole varios disparos que le ocasionaron la muerte.
La teoría de la defensa fue en el sentido de que en ocasión de estar el señor José Raúl Romero reparando su automóvil en un garage de gasolina que queda en la intersección de las carreteras número dos y 119, jurisdicción de Hatillo, pasó su hermano Ángel en su camión de arrastre y José Raúl lo llamó para que se detuviera. Ángel se detuvo más adelante y José Raúl llegó hasta él. Estando ambos hablando allí, pasó el occiso en su vehículo público, se detuvo, insultó a José Raúl, trató de agredirlo con un machete y éste en su defensa tuvo que dispararle con un revólver.
Luego que ambas partes presentaron sus pruebas y de los incidentes que más adelante se refieren, el Jurado rindió los veredictos ya mencionados, por votación de nueve a tres. Los numerosos errores imputados al tribunal sentenciador pueden agruparse bajo los siguientes cuatro títulos: (1) desinsaculación del Jurado, (2) declaraciones en poder del fiscal, (3) prueba de reputación o del carácter del occiso, y (4) instrucciones al Jurado.
I

Desinsaculación del Jurado

En el proceso de desinsaculación del Jurado se han *445seguido en la práctica dos métodos, que se han dado en llamar método corto y método largo. En el primero se va tomando juramento definitivo a los jurados al concluir cada ronda de desinsaculación. En el segundo se toma el juramento definitivo a todos los jurados al finalizar el proceso de desinsaculación.
En Pueblo v. Munera, 39 D.P.R. 295, 301 (1929), expresó este Tribunal su predilección por el segundo método, como más sencillo y mejor ajustado a una inter-pretación liberal del entonces vigente Art. 221 del Código de Enjuiciamiento Criminal de 1902 adoptado en las vigentes Reglas 118 y 119 de Procedimiento Criminal. Dijimos:
El procedimiento más sencillo y que se ajusta mejor a la interpretación liberal del artículo 221 contenida en el caso de El Pueblo v. Rivera, supra, es el de insacular [síc] el número suficiente de jurados y tomarles el primer juramen-to. Acto seguido se procede a su examen.y a las recusaciones motivadas. Luego a las perentorias. Si no hay recusaciones, se les toma el segundo juramento a todos. Si las hay, sin tomar el segundo juramento a los que queden, se insaculan [sic] nuevos y se sigue el mismo procedimiento. Cuando las partes aceptan finalmente el jurado o no hay más recusacio-nes motivadas y el número de las perentorias a que se tiene derecho se ha agotado, entonces se procede a tomar a todos los jurados a la vez el segundo juramento.
Nuestra predilección por este método fue reiterada en Pueblo v. Torres, 48 D.P.R. 39, 46 (1935), y en Pueblo v. Morales, 66 D.P.R. 10, 15 (1946), y cobra más actualidad bajo las Reglas de Procedimiento Criminal vigentes, que procuran dar mayor flexibilidad a los procedimientos, evitando “dilaciones y gastos injustificados”. Véase la Regla 1. La práctica de tomar juramento definitivo cada vez que se completa una ronda de recusaciones necesaria-mente dilata y produce una indeseable rigidez en el proceso de desinsaculación.
El apelante imputa como error que el tribunal de *446instancia, luego de iniciarse la desinsaculación mediante el método largo y cuando ya había habido seis rondas, (1) al finalizar el primer día del juicio, dispuso que se le tomara juramento definitivo a diez jurados que entonces había en el panel, para continuar el proceso al día siguiente. Hasta ese momento la estrategia de la Defensa, ajustada al método que se había estado utilizando, le daba la ventaja de que aún le restaban catorce recusaciones perentorias, mientras que al fiscal le quedaban solamente dos. El abogado del apelante objetó que se cambiara el método, anunciando que tenía intención de hacer uso de algunas de dichas recusaciones. El tribunal desestimó su planteamien-to y le requirió que agotase en ese momento las recusa-ciones perentorias que se propusiere utilizar. La Defensa hizo uso de una recusación perentoria adicional y por sobre su objeción se le tomó juramento definitivo a los restantes jurados.
Hemos señalado que la selección entre los dos métodos —juramento definitivo parcial (corto) y juramento defini-tivo total (largo)— descansa en la sana discreción del tribunal de instancia. Pueblo v. Vázquez, 68 D.P.R. 67, 73 (1948), Pueblo v. Torres, supra. Pero, una vez se escoge un método y se inicia el procedimiento de desinsaculación a base de ese método, las partes tienen derecho a confiar en que éste no habrá de cambiarse por sobre su objeción. Las reglas de juego no deben alterarse en medio de la contienda, sobre todo cuando una parte ha adquirido una ventaja a base de su aplicación.
Desde hace casi un siglo expresó el Tribunal Supremo federal que la recusación perentoria de jurados desinsacu-lados es “uno de los derechos más importantes garantiza-dos al acusado” en un juicio criminal. Pointer v. United States, 151 U.S. 396, 408 (1894). No implica un derecho a *447seleccionar, smo un derecho a rechazar, fuera del control del tribunal. Hayes v. Missouri, 120 U.S. 68 (1887); Spies v. Illinois, 123 U.S. 131 (1887); United States v. Carter, 528 F.2d 844 (8th Cir. 1975), certiorari denegado, 425 U.S. 961 (1976). Requerir del acusado que ejerza sus recusaciones perentorias en determinado momento, no obstante que hasta entonces se había seguido una norma distinta, constituye error revisable. (2)
Tratar de determinar si el error cometido tuvo un efecto tan adverso a los intereses del apelante que por sí solo amerite la revocación nos colocaría en el campo de la especulación o la conjetura. Pero no puede pasarse por alto que al tomarse juramento definitivo a una gran mayoría del panel quedó trunca la opción que al día siguiente hubiese podido ejercitar la Defensa, en uso de las trece perentorias que le quedaban, de obtener cambios en la composición del jurado a base de otros jurados potenciales. El receso hasta el otro día propiciaba a la Defensa la oportunidad de investigar y estudiar mejor a los jurados ya desinsaculados y a aquellos cuyas cédulas o boletos aún permanecían en el saco. La continua investigación y estudio de los jurados es parte de la responsabilidad tanto del abogado defensor como del fiscal, para procurar que dicho Cuerpo se depure hasta el máximo posible de motivaciones, actitudes y prejuicios que puedan afectar el fin primordial de que se haga justicia.
II

Declaraciones en Poder del Fiscal

Aparece de los autos ante nos que en el curso de su investigación el fiscal había tomado declaraciones juradas *448a varias personas que no se hicieron figurar como testigos al dorso de la acusación. Ello fue admitido por el fiscal luego de terminar su turno de presentación de prueba, cuando a instancias de la Defensa el tribunal le requirió que informara si tenía tales declaraciones. El tribunal denegó entonces el pedido de la Defensa de que se pusieran dichas declaraciones a su disposición. El apelante señala que al así resolver, el tribunal incidió.
En Pueblo v. Delgado López, 106 D.P.R. 441, 444-445 (1977), señalamos que siendo el propósito del procedimien-to judicial el esclarecimiento de la verdad, el fiscal tiene la obligación de poner a disposición del acusado aquella prueba que sea relevante a su defensa que esté disponible, se trate o no de declaraciones juradas.
Dijimos:
El fiscal está en la obligación de poner a disposición del acusado aquella prueba que sea relevante a su defensa. Pueblo v. Hernández García, 102 D.P.R. 506, 510 (1974); Pueblo v. Dones, 102 D.P.R. 118 (1974). El interés principal del Estado en una causa criminal “. . . no es ganar un caso, sino que se haga justicia.” Berger v. United States, 295 U.S. 78, 88 (1935), 79 L. Ed. 1314, 1321, citado en Jencks, supra, 353 U.S. 668, 1 L. Ed.2d 1112. “No se debe perder de vista que el objetivo de todo procedimiento judicial es el esclare-cimiento de la verdad.” Pueblo v. Tribunal Superior, 80 D.P.R. 702, 705 (1958). “Después de todo las cortes existen para derribar obstáculos en el camino hacia lo justo.” Pérez Cruz v. Fernández, 101 D.P.R. 365, 377 (1973).
Resolvemos que siempre que declare un testigo de cargo, o un testigo presentado por la defensa que hubiere sido renunciado por el fiscal —Pueblo v. Díaz, 86 D.P.R. 558 (1962)— la defensa tiene derecho a examinar cualquier escrito del testigo sobre el asunto que sea objeto de su testimonio que esté disponible en el momento en que declare y que no tenga carácter privilegiado, no importa que no fuese hecho bajo juramento o que no esté en posesión del ministerio público. Véanse: Pueblo v. Tribunal Superior, 96 D.P.R. 746 (1968) y Pueblo v. Tribunal Superior, 102 D.P.R. 470 (1974).
*449Este caso es el último de una serie que se inició con Pueblo v. Ribas, 83 D.P.R. 386 (1961), en que se cuestiona la llamada secretividad del expediente del fiscal una vez ésta pierde su fundamento y si ha de resultar en un obstáculo a que se haga justicia. Véanse los casos mencio-nados en la transcrita cita de Pueblo v. Delgado López, supra, y Pueblo v. Quiñones Ramos, 99 D.P.R. 1 (1970), Pueblo v. Martínez Valentín, 102 D.P.R. 492 (1974), y Pueblo v. Beltrán Faría, 102 D.P.R. 783 (1974) y Pueblo v. Cancel Hernández, supra.
De los autos ante nos se desprende que al detenerse el automóvil público conducido por Méndez Méndez y ocurrir los hechos de sangre que culminaron en su muerte, había en dicho vehículo cinco pasajeros. Es de presumirse que el fiscal investigador los examinara y les tomara declara-ciones. Solamente uno fue incluido como testigo al dorso de la acusación. Sin embargo no fue utilizado por el fiscal, habiendo renunciado a su testimonio como prueba acumu-lativa. Fue utilizado por la Defensa. Quiénes eran esos otros pasajeros, qué vieron, cuán beneficioso sería su testimonio para sostener la teoría del apelante, ni se enteró de ello el juez que presidió el proceso ni surge de los autos. Todo ello yace bajo la pesada lápida de la secretividad del expediente del fiscal. No se ofreció explicación alguna para negar dicha información, excepto haberse invocado la protección de esa secretividad. No se adujo que dichas declaraciones sean privilegiadas, o que en nada beneficien a la Defensa. El ilustrado juez sentenciador no requirió se le mostraran para examinarlas. Los autos no revelan justificación para tal proceder. El procedimiento criminal no debe ser un juego de barajas en que se ocultan las cartas que no convienen.
En Brady v. Maryland, 373 U.S. 83, 87 (1963), al confirmar una decisión de la Corte de Apelaciones de Maryland, se expresó el Tribunal Supremo federal, por votación de seis a tres:
*450Resolvemos que la supresión por el fiscal, al serle reque-rida, de prueba favorable al acusado, viola el debido procedimiento si dicha prueba es pertinente a la culpabili-dad o al castigo, independientemente de si el fiscal actúa de buena o de mala fe.
El alcance de esta norma se explicó en Moore v. Illinois, 408 U.S. 786, 794-795 (1972):
El corazón de la decisión en Brady es la supresión por el fiscal de prueba favorable al acusado, pertinente a la culpabilidad o al castigo, a pesar de haberle sido requerida. Son importantes, pues, (a) que haya supresión de prueba a pesar del requerimiento por la Defensa, (b) que dicha prueba sea de carácter favorable a la Defensa, y (c) que sea pertinente. Estas son las normas para medir la conducta del fiscal en el caso de Moore.
En United States v. Agurs, supra, se reafirman dichas decisiones y se expresa que no es necesario que la Defensa específicamente solicite determinada declaración. Basta que sea, en términos generales, prueba que pueda ser favorable al acusado y que, en vista de los hechos, de ser conocida por el jurado, pudo producir en ellos duda razonable. Esta decisión, por votación de siete a dos, en que los jueces Marshall y Brennan disintieron porque hubiesen ido más lejos que la mayoría, establece claramen-te que no se trata de una norma de descubrimiento de prueba, sino del derecho constitucional al debido procedi-miento de ley bajo la Enmienda XIV.
En la página 106, se dijo:
En Brady el requerimiento fue específico. Informó al fiscal exactamente lo que la Defensa deseaba. Aunque el fiscal no tiene el deber, por supuesto, de proveer a la Defensa un descubrimiento ilimitado de todo lo que él sabe, si el asunto de tal requerimiento es pertinente o, más aún, si hay base substancial para reclamar su pertinencia, es razonable que se requiera al fiscal que responda, sea entregando la información o sometiendo el problema a la consideración del juez. Cuando el fiscal recibe un requerimiento específico y pertinente, su denegatoria es pocas veces, si alguna, excusable.
*451Más adelante, pág. 107 in fine, expresa el Tribunal que el deber del fiscal de suministrar información pertinente a la Defensa puede surgir antes del juicio o durante el juicio y que, “un fiscal prudente resolverá la cuestión, si en duda, a favor de hacer su revelación”. Pág. 108. Señaló el Tribunal: “Porque si bien el abogado del soberano debe llevar el caso contra el acusado con fervor y vigor, tiene siempre que ser leal al interés primordial de su cliente de que ‘se haga justicia’. Él es ‘el servidor de la ley, cuyo doble propósito es que no escape el culpable o pague el inocente'. Berger v. United States, 295 U.S. 78, 88 [1935, 79 L.E. 1314, 55 S. Ct. 629]. Esta descripción del deber del fiscal elimina la norma de pertinencia que gobierna su obligación de revelar prueba exculpatoria.” Pág. 111. El juicio criminal no puede ser una contienda o debate en que el fin último sea vencer al adversario. Si así fuera, el propósito esencialísimo de que se haga justicia estaría a merced de las argucias de los abogados y fiscales. Tal cosa tiene que desalentarse con todas las fuerzas del espíritu.
La base o test para determinar la pertinencia (materiality) de la información, la expresa el Tribunal así (pág. 112):
La norma adecuada sobre pertinencia deberá reflejar nuestro interés en que el fallo condenatorio sea justo. Tal fallo es permisible únicamente cuando está sostenido por prueba que establece la culpabilidad más allá de duda razonable. Esto necesariamente conduce a que si la prueba omitida crea duda razonable que de otra suerte no existía, se ha cometido un error de naturaleza constitucional. Quiere esto decir que la omisión debe evaluarse en el contexto de todo el récord. Si no hay duda razonable sobre culpabilidad, considerada o no la prueba suprimida, no se justifica ordenar un nuevo juicio. Por.otro lado, si el veredicto es de validez cuestionable, prueba omitida que parezca ser de relativa poca importancia podría ser suficiente para crear duda razonable.
Los autos no revelan el contenido de las declaraciones que el fiscal se negó a producir. Sería una candidez pensar *452que dichas declaraciones son inofensivas para la teoría del fiscal. Es inquietante que de cinco pasajeros que viajaban con el señor Méndez Méndez, solamente uno se incluya como testigo de cargo, y que resultara a la postre ser testigo de Defensa. La teoría del fiscal colocó al apelante como el agresor que avanzó hacia el carro del occiso y le disparó sin más provocación. De ser esto cierto, debieron verlo esos pasajeros. Por otro lado, la teoría de la Defensa señaló al occiso como el agresor, armado de un machete. El veredicto del Jurado exoneró al hermano del apelante y rebajó la calificación del delito a asesinato en segundo grado. ¿Pudo la prueba suprimida justificar un veredicto menor, o aun la absolución, a base de crear duda razona-ble? Solamente conociendo esos testimonios podríamos aproximarnos a dar una contestación.
El Procurador General argumenta, inter alia, que el requerimiento hecho por la Defensa fue tardío. Pasa por alto que, como se dijo en Agurs, y su progenie, no se trata de descubrimiento de prueba y sí de debido procedimiento de ley constitucional y por tanto el planteamiento puede hacerse antes o durante el juicio. Aun si se tratase de descubrimiento de prueba, por disposición expresa de la Regla 95 de Procedimiento Criminal, el descubrimiento antes del juicio no alcanza a declaraciones juradas en poder del fiscal. (3) Quizás no sea este el momento de pasar juicio sobre dicha regla. Adviértase que no es hasta la etapa del juicio cuando se revela toda la estrategia y la *453prueba del fiscal. Ya para entonces la secretividad de su expediente ha perdido su justificación, salvo para el caso de materia privilegiada, la protección de la identidad de personas, etc., asuntos sobre los cuales corresponde decidir no al fiscal, sino al tribunal, siempre teniendo presente que se haga cumplida justicia.
En resumen, el fiscal, como servidor de la justicia, tiene la obligación de revelar, a solicitud de la Defensa y luego de sometido el caso del Pueblo, toda aquella prueba que le esté accesible y que pueda ser favorable a la Defensa, salvo cuando existieren razones que justificaren, a juicio del tribunal luego de conocer la misma, que dicha prueba no se revele.
III

Prueba de Reputación o Carácter del Occiso

Una vez que la Defensa hubo presentado su prueba, el fiscal indicó al tribunal, en ausencia del jurado, que se proponía presentar prueba bajo la Regla 20(A)(5) de Evidencia. Ésta dispone:
Regla 20. Evidencia de carácter y hábito
(A) Evidencia del carácter de una persona o de un rasgo de su carácter no es admisible cuando se ofrece para probar que en una ocasión específica la persona actuó de conformi-dad con tal carácter, excepto:
(5) Si la evidencia es ofrecida por el ministerio fiscal en relación al carácter tranquilo o pacífico de la víctima en un caso de asesinato u homicidio, para rebatir evidencia de que la víctima fue el primer agresor.
La Defensa se opuso a que el fiscal presentara dicha prueba y luego de argumentarse sobre ello por ambas partes, el tribunal desestimó la objeción y resolvió que la prueba era admisible. Como se recordará, la prueba de defensa pretendió establecer que la víctima fue el primer *454agresor. No obstante, al regresar a sala el jurado el juez les anunció, motu proprio que el fiscal presentaría prueba sobre la “buena reputación del occiso”. De inmediato el fiscal llamó a declarar al testigo Félix Soto Abreu y a preguntas suyas éste expresó “que conoció al occiso Juan Méndez Méndez y que éste era una divina persona, humilde y de buena reputación en la comunidad”. Nada declaró sobre su carácter tranquilo o pacífico.
El abogado del apelante inició su contrainterrogatorio pretendiendo demostrar el interés del testigo. El juez, sin que mediara objeción del fiscal, detuvo el contrainterroga-torio y ordenó la eliminación del testimonio. No permitió que la Defensa continuara el contrainterrogatorio a pesar de su solicitud al efecto, disponiendo que si lo interesaba podía utilizar al testigo como testigo de defensa, a lo que no accedió el abogado del apelante. En torno a este incidente plantea que se cometieron cuatro errores, a saber, permitir al fiscal presentar prueba de reputación del occiso sin que la Defensa hubiera puesto su reputación en controversia, tomarse la iniciativa el juez de anunciar al Jurado que se ofrecería dicha prueba, detener motu proprio el contrainterrogatorio, y no permitir que éste continuara.
La citada Regla 20(A) dispone como norma que no es admisible prueba del carácter de una persona para demos-trar que en determinado momento actuara de conformidad con tal carácter. Por excepción, bajo su inciso 5 es admisible prueba del carácter tranquilo o pacífico de la víctima en un caso de asesinato u homicidio, si está en controversia si la víctima fue el primer agresor.
Prueba del carácter de una persona puede ser admisi-ble bajo dos supuestos distintos: primero, si el carácter es un hecho en controversia en el litigio, (4) o segundo, como prueba circunstancial para demostrar que debido a tal o *455cual carácter de la persona puede inferirse si incurrió o no en determinada conducta. La norma establecida en el citado inciso 5 se enmarca en este segundo supuesto. La admisibilidad de esa prueba no es la regla; es la excepción y debe aplicarse con cautela, pues dicha prueba “viene acompañada con demasiado equipaje peligroso de prejui-cio, de distracción del verdadero issue, de inversión de tiempo, y de riesgo de producir sorpresas”. McCormick, On Evidence, 2da ed., pág. 445; Jones, On Evidence, 1972, Sec. 4.44. Se puede prestar a que el juzgador de los hechos desvíe su atención del verdadero propósito de tal prueba y actúe movido por sus sentimientos particulares de piedad o de venganza, o por sus particulares prejuicios. McCormick, op. cit, pág. 461.
En el presente caso el tribunal de instancia confundió de primera intención los conceptos prueba del carácter de la víctima a los fines de la citada Regla 20 con prueba de su buena reputación, y cometió el error de indicarle al Jurado que el fiscal ofrecería prueba “de la buena reputa-ción del occiso”. Pasó por alto que la reputación, en forma de opinión, es una manera de probar el carácter, pero que ambos términos no son sinónimos. Bajo el inciso U de la Regla 65 de Evidencia, es admisible prueba “de la reputación en la comunidad en que reside una persona o entre un grupo con el cual la persona se asocia, sobre el carácter, o un rasgo particular del carácter de dicha persona”. Aquí, la única prueba de carácter admisible era sobre “[el] carácter tranquilo o pacífico de la víctima”, Regla 20(A)(5), no sobre su reputación en general ni sobre su carácter en general.
El tribunal rectificó una vez se inició el contrainterro-gatorio. Debió hacerlo tan pronto se produjo la prueba sobre la buena reputación general de la víctima, asunto que no estaba en controversia. Cuán perjudicial pudo ser el error, rebasa toda posible especulación. No podemos pre-sumir susceptibilidades en el Jurado. Pueblo v. Dones *456Arroyo, 106 D.P.R. 303, 311 (1977). Pero aquí, aparte de permitirse prueba inadmisible, el anuncio de que sería presentada fue hecho por el propio juez, adicionando con ello un detalle acumulativo en el peso de dicha prueba. Añádase a ello que la adjudicación del hecho en controver-sia —quién fue el primer agresor— dependía de la credibilidad que al Jurado merecieran los testigos de una y otra parte. La información que el juez adelantó al Jurado sobre la prueba a ofrecerse por el fiscal de la “buena reputación del occiso” no puede catalogarse como una “intervención discreta para el mejor entendimiento de la prueba”, como dijéramos en Pueblo v. Cuevas Toledo, 89 D.P.R. 163, 167-168 (1963). Nada confuso había que ameri-tase apartarse de la mejor práctica de “dejar que la narra-ción y enumeración de los detalles del suceso surja espontáneamente del interrogatorio [del] fiscal y el interro-gatorio de la defensa . . .”. Pueblo v. Cuevas Toledo, supra, pág. 167. Se cometieron los errores imputados.
IV

Instrucciones al Jurado

El apelante señala varias irregularidades sobre la forma en que se impartieron las instrucciones al Jurado en violación a la Regla 137 de Procedimiento Criminal. Dicha Regla exige que las objeciones a las instrucciones al Jurado se discutan fuera de la presencia del Jurado. En este caso se violó la regla, pues se discutió la procedencia o no de la instrucción sobre fuga solicitada por el Ministerio Fiscal estando el Jurado presente. Después de discutida, el juez la permitió.
En el ámbito federal se ha rechazado aplicar de forma mecánica la Regla 30 de Procedimiento Criminal federal, equivalente a nuestra Regla 137, al considerar variaciones o errores cometidos en el juicio en conflicto con lo requerido por ella. El caso normativo es Hamling v. United States, 418 U.S. 87 (1974), en que el Tribunal *457Supremo federal expresamente resolvió que el mero hecho de que se haya discutido frente al Jurado una objeción a las instrucciones no justifica per se ordenar un nuevo juicio. Señala dicho caso que la razón de requerir que se discutan las objeciones fuera de la presencia del Jurado es la siguiente:
Los tribunales, al examinar la Regla, han encontrado que ha sido principalmente diseñada para evitar las sutiles presio-nes sicológicas que surgirían sobre los jurados si tuvieran que ver y escuchar al abogado de la Defensa en una posición de antagonismo aparente hacia el juez. Lovely v. United States, [169 F.2d 386 (1948)], a la pág. 391; Hodges v. United States, [243 F.2d 281 (1957)], a las págs. 283-284; United States v. Schartner, [426 F.2d 470 (1970)], a la pág. 479. Si bien esta meta puede ser obtenida en muchos casos con una conferencia en voz baja en el estrado, la mejor manera de conseguir la meta es cumplir con la Regla. (Traducción nuestra.) Pág. 134.
Plantea, además, el apelante que el juez dio la instruc-ción sobre fuga después de haber impartido las instruc-ciones al Jurado. El juez había determinado con anterio-ridad que procedía dicha instrucción y por omisión no la dio cuando impartió las instrucciones. Alega el apelante que dicha irregularidad le perjudicó, pues resaltó dicha instrucción sobre las otras. Si bien en las instrucciones generales se explica que el Jurado no deberá destacar una instrucción en particular y que deberá considerar todas las instrucciones en conjunto y en su totalidad, (5) no podemos abstraemos a la posibilidad de que la instrucción sobre fuga, dada luego de discutirse su procedencia ante el Jurado y habiendo sido impartida aisladamente, después de las generales, tuviera el efecto de ser destacada y tener especial consideración en la mente del Jurado. Ante una prueba conflictiva como la que tenía ante sí, ese hecho pudo tener especial peso en el veredicto condenatorio.
*458V

Resumen

Concluye este Tribunal, tomando cada uno de los errores alegados separadamente de los demás, que ninguno ameri-ta revocar los fallos condenatorios. Al así resolver se parte de un supuesto: que ninguno fue perjudicial. Tal determi-nación es una arriesgada conjetura. ¿Cómo se puede estar seguro de que esos errores o alguno de ellos no influyeron para inclinar la balanza, durante la deliberación del Jurado, en contra del acusado? No podemos ignorar el efecto acumulativo, perjudicial a un juicio justo, de la totalidad de dichos errores frente a la prueba que fuera aportada por ambas partes. Dijimos en Pueblo v. González Colón, 110 D.P.R. 812, 831 (1981):
En ocasiones se incurre en error aislado cuya carga de erosión de las garantías constitucionales o estatutarias no produce necesariamente el colapso del trato justo y de acuerdo a la ley que es signo del juicio criminal. Mas la reiteración de ese tipo de error tiene el efecto acumulativo de enervar el amplio espectro de legalidad, el nervio central de debido proceso sobre el cual descansan la sentencia y la facultad moral y ética para quitar la libertad a un ciuda-dano. Por el efecto acumulativo de la reiteración, aun de errores disímiles, el error aislado no-perjudicial adquiere proporción y relieve de error que transgrede las garantías básicas y requiere la anulación del juicio.
Por los fundamentos expresados, revocaría las senten-cias apeladas y ordenaría la celebración de un nuevo juicio.

Usamos el término para significar cada vez que, luego de ser excusados algunos jurados mediante recusaciones de las partes, se desinsaculan nuevos jurados que les sustituyan hasta completar el grupo de doce.


En la fecha del juicio en instancia no estaba vigente la enmienda introducida a la Regla 123 de Procedimiento Criminal por la Ley Núm. 60 de 27 de mayo de 1980, que establece el mismo número de recusaciones perentorias para el acusado y para el fiscal. Este cambio hace más aconsejable aún que en la desinsaculación del jurado se utilice el método largo o de juramento definitivo al final.


 Dicha regla dispone:
“Previa moción del acusado sometida en cualquier momento después de haberse presentado la acusación, el tribunal podrá ordenar al fiscal que produzca para ser inspeccionados, copiados o fotografiados por el acusado o su abogado, determinados objetos, libros, documentos y papeles que no fueren declaraciones juradas, con excepción de la declaración del propio acusado, que el Pueblo hubiese obtenido del acusado o de otras personas mediante orden judicial o de otro modo y que pudieren ser necesarios para la preparación de la defensa del acusado, independientemente de que el Pueblo se propusiere ofrecerlos en evidencia o de que los mismos fueren admisibles en evidencia. La orden especificará el tiempo, lugar y manera de hacer la inspección, de sacar las copias o tomar las fotografías y podrá prescribir los términos y condiciones que el tribunal estimare justos.”


 En inglés se le llama an ultímate issue in the ease. McCormick, On Evidence, 2da ed., pág. 442.


 Véase el manual de Instrucciones al Jurado para el Tribunal Superior de Puerto Rico, 1976, pág. 4.